
	
		V
		112th CONGRESS
		1st Session
		H. R. 3153
		IN THE HOUSE OF REPRESENTATIVES
		
			October 11, 2011
			Mr. Keating
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Patricia Macarelli, in her capacity as
		  administratrix of the estate of Edward Brian Halloran.
	
	
		1.Compensation of Patricia
			 Macarelli
			(a)PaymentThe
			 Secretary of the Treasury shall pay, out of funds not otherwise appropriated,
			 the amount of $2,061,000.00, the judgment entered by the United States District
			 Court for the District of Massachusetts on May 6, 2009, plus interest as
			 provided by section 1304 of title 31, United States Code, to compensate
			 Patricia Macarelli, in her capacity as administratrix of the estate of Edward
			 Brian Halloran, for costs related to and damages arising from the murder of
			 Edward Brian Halloran in Massachusetts in May 1982 as described in Claim No.
			 01–11346–WGY, filed in the United States District Court for the District of
			 Massachusetts and Claim No. 09–1951;09–1952 filed in the United States Court of
			 Appeals for the First Circuit.
			(b)Satisfaction of
			 claimsThe payment under subsection (a) shall be in full
			 satisfaction of all claims of Patricia Macarelli against the United States in
			 connection with the matter described in such subsection.
			(c)No inference of
			 liabilityNothing in this Act shall be construed as an inference
			 of liability on the part of the United States.
			2.Limitation on
			 attorneys’ and agents’ fees
			(a)In
			 generalIt shall be unlawful for an amount exceeding 25 percent
			 of the amount paid pursuant to section 1 to be paid to, or received by, any
			 agent or attorney for any service rendered in connection with the payment under
			 this Act, as set forth in the Federal Tort Claims Act (28 U.S.C. 2678 of title
			 28, United States Code).
			(b)EnforcementAny
			 person who violates subsection (a) shall be guilty of an infraction and shall
			 be fined under title 18, United States Code.
			
